PER CURIAM.
This cause is before us on a petition to review Furr v. State, 464 So.2d 693 (Fla. 2d DCA 1985), in which the district court held (1) that second-degree depraved mind murder is a lesser included offense of first-degree felony murder and (2) that the respondent, Furr, cannot be convicted for first-degree felony murder and the underlying felony of armed robbery. We find that, while the holding on the first issue is consistent with our decision in Linehan v. State, 476 So.2d 1262 (Fla.1985), the district court’s holding on the second issue directly conflicts with our decision in State v. Enmund, 476 So.2d 165 (Fla.1985). We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.
Consistent with these recent decisions, we approve the decision of the district court with regard to the first Linehan issue and quash the decision with regard to the second Enmund issue. We remand this cause for further proceedings in accordance with Enmund.
It is so ordered.
MCDONALD, C.J., and BOYD, OVER-TON and EHRLICH, JJ., concur on the first issue.
SHAW, J., concurs in part and dissents in part with an opinion on the first issue.
ADKINS and BARKETT, JJ., dissent on the first issue.
McDonald, C.J., and BOYD, EHRLICH and SHAW, JJ., concur on the second issue.
OVERTON, J., concurs in part and dissents in part with an opinion on the second issue.
ADKINS and BARKETT, JJ., dissent on the second issue.